J-S53017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER BURLESON,

                            Appellant                   No. 1917 WDA 2013


          Appeal from the Judgment of Sentence of November 15, 2013
               In the Court of Common Pleas of Somerset County
              Criminal Division at No(s): CP-56-SA-0000025-2013


BEFORE: DONOHUE, OLSON AND PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                          FILED SEPTEMBER 23, 2014

         Appellant, Christopher Burleson, appeals pro se from a judgment of

sentence entered on November 15, 2013, following his summary appeal to

the Court of Common Pleas of Somerset County.             We dismiss this appeal

because of Appellant’s failure to file a brief that conforms to our procedural

rules.

         The trial court summarized the historical facts of this case as follows:

         [Appellant] is employed as an over[-]the[-]road tractor-trailer
         driver by Weldrite, Inc., Salem, Arkansas, and, on the occasion
         in question being February 26, 2013, was making a delivery of a
         wood-burning furnace in the village of Jerome, Somerset County,
         Pennsylvania. [Appellant’s] tractor was pulling a flatbed trailer
         to a location near [Travis Anderson’s (“Complainant’s”)]
         residence, 105 Fifth Street, Jerome, Somerset County,
         Pennsylvania. As he was completing his delivery[, Appellant]
         was warned by [his] customer that a curve he was about to take
         was such that he would probably not be able to [navigate it]
         considering the size of his vehicle. After considering his options
         of either attempting to back up around curves in a residential

*Retired Senior Judge assigned to the Superior Court.
J-S53017-14


     neighborhood or to take the very dangerous and “close to
     impossible” option of taking the sharp curve as darkness was
     upon him, [Appellant] chose to negotiate the sharp curve. He
     entered the sharp right turn by being as far to the left as he
     reasonably could and realized that he had a 50-50 chance that
     he would hit the Complainant’s fence. Inasmuch as he did not
     hear a noise, bang, or clunk[, Appellant] “didn’t think much
     about it.”

     Complainant, an off-duty Wildlife Conservation Officer employed
     by the Pennsylvania Game Commission, resided at 105 [Fifth]
     St[reet], Jerome, PA and was standing in his kitchen window,
     looking outside, when he noticed [Appellant’s] tractor-trailer
     negotiate the turn in front of his residence as the back tires of
     the trailer portion [of Appellant’s vehicle] ran over three sections
     of his split rail fence along his garden. At the time the weather
     conditions were snowy, and the roads were snow-covered and
     slushy. [Complainant] donned his Game Commission jacket with
     official insignia and jumped into his Game Commission vehicle
     because he had just recently parked it and the windows were
     clear of snow. He followed the direction of [Appellant’s] travel
     and observed the vehicle approximately 500 yards away sitting
     in the middle of the road. [Appellant] had stopped at that point
     because he realized he had not filled out his logbook as required
     by law and needed to make an entry. Complainant exited his
     Game Commission vehicle behind [Appellant’s] trailer and
     proceeded up alongside the truck with a flashlight.               As
     [Complainant] proceeded about halfway towards the tractor[,]
     the vehicle began to move and proceed forward down Hill Street
     toward State Highway 601. Complainant returned to his vehicle
     and turned on his emergency red and blue lights to follow
     [Appellant], who, upon seeing the lights, stopped his vehicle on
     Hill Street. Again, Complainant exited his vehicle and proceeded
     up alongside the driver’s side of the tractor-trailer carrying his
     flashlight. Complainant asked [Appellant] if he knew that he had
     hit Complainant’s fence. [Appellant] responded that the subject
     fence was illegally in the right-of-way of the road. Complainant
     indicated his disagreement and informed [Appellant] that the
     fence was on private property; however, because Complainant
     was only a Wildlife Conservation Officer, he [informed Appellant
     that he] had no jurisdiction for purposes of reporting the incident
     and that [Appellant] would have to wait until the local police
     arrived[.]     Believing that he was in danger, [Appellant]
     proceeded to drive away at normal speed as Complainant had

                                    -2-
J-S53017-14


     returned to his vehicle. Complainant followed in his vehicle at
     normal speeds with the red and blue lights off so as to avoid
     alarming the public. Because the rear end of the trailer was
     covered by a portable forklift, the license plate was not visible to
     Complainant who otherwise could have taken the license plate
     number and reported [it] to the police. Complainant continued
     to follow [Appellant’s tractor-trailer] onto Route 219, a limited
     access four-lane highway, while he talked with the 911 operator
     by his cell phone. The [Conemaugh] Township police officer,
     Officer [Vincent] Zangaglia, was responding due to the 911 alert
     and relayed to Complainant to activate his red and blue lights in
     an attempt to stop [Appellant’s] tractor-trailer again.
     [Appellant] did, in fact, pull over at the next exit of the limited
     access highway, the Boswell exit; however, he only stayed there
     about 30 seconds. It turns out that [Appellant] was also talking
     to the 911 operator and advised them that he wasn’t waiting
     around and was not stopping for Complainant. [Appellant] again
     returned to Route 219 whereupon he exited at the next exit, the
     first of three Somerset exits. At this point in time, the [p]olice
     had maneuvered to the exit and stopped [Appellant] from
     further travel. The total distance traveled from Jerome to where
     [Appellant] was finally stopped and cited by the police was
     approximately [nine] miles. A delayed citation was filed the next
     day by Officer Zangaglia indicating that “[Appellant] struck a
     wooden fence causing damage to the fence and failed to stop
     and supply information.”

     The damage to the fence was established at approximately
     $38.00 which was promptly paid by [Appellant’s] employer.

     [Appellant] was found guilty [by] the District Magistrate
     [following a] summary trial and was sentenced to pay a fine and
     costs totaling $411.11.     [Thereafter, Appellant appealed his
     summary conviction and sought a trial de novo before the trial
     court. Following a non-jury trial convened on November 15,
     2013, the court ordered Appellant to pay a $300.00 fine after it
     found him in violation of 75 Pa.C.S.A. § 3745, entitled “accidents
     involving damage to unattended vehicle or property.”          This
     appeal followed.]




                                    -3-
J-S53017-14


Trial Court Opinion, 12/18/13, at 1-4 (opinion not paginated; record

citations omitted).1

       Appellant filed his brief to this Court on May 12, 2014.     Appellant’s

submission consists of a recitation of the historical facts surrounding the

February 26, 2013 incident together with a list of the reasons supporting

Appellant’s contention that the verdict was erroneous. Appellant’s brief did

not contain any of the sections required under our appellate rules and failed

to cite pertinent authority and relevant portions of the certified record.

Because Appellant’s noncompliance with our appellate rules has effectively

precluded appellate review, we are constrained to dismiss this appeal.

       The Pennsylvania Rules of Appellate Procedure set forth mandatory

briefing requirements for litigants presenting their claims before this Court.

See Pa.R.A.P. 2101; see also Pa.R.A.P. 2111, 2114-2119. Briefs filed with

this Court must include a jurisdictional statement, statement of the scope

and standard of review, a statement of the questions presented, and a

statement of the case.        See Pa.R.A.P. 2111(a).   Most importantly, briefs

must contain an argument section that develops claims through meaningful

discussion supported by pertinent legal authority and citations to the record.

Pa.R.A.P. 2111(a)(8); Pa.R.A.P. 2119. We may quash or dismiss an appeal
____________________________________________


1
   Appellant filed a timely notice of appeal on November 27, 2013.
Thereafter, the trial court issued an order pursuant to Pa.R.A.P. 1925(b)
directing Appellant to file a concise statement of errors complained of on
appeal. Appellant filed his concise statement on December 6, 2013.



                                           -4-
J-S53017-14


where an appellant fails to comply with the briefing requirements of our

appellate rules. Pa.R.A.P. 2102; see also Commonwealth v. Adams, 882

A.2d 496, 497-498 (Pa. Super. 2005) (Superior Court may quash or dismiss

appeals where non-conforming briefs have been filed).             “Although the

Superior Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant.” Id. at

498.

       Appellant’s brief consists exclusively of a factual recitation coupled

with a list enumerating the basis of Appellant’s contention that the verdict

entered against him was generally unfair. Appellant’s brief includes none of

Rule 2111’s required sections.            In failing to provide proper appellate

advocacy on any of the claims he presented before the trial court, Appellant

has precluded meaningful review by this Court.           Hence, we dismiss this

appeal.2

____________________________________________


2
  Even if we were to confront the substance of the claims Appellant sought to
raise on appeal, we would conclude that he is not entitled to relief. As
stated above, Appellant filed a concise statement on December 6, 2013
which asserted that the trial court erred in finding him in violation of § 3745
of the Motor Vehicle Code because: (1) he was unaware that he struck
Complainant’s fence; (2) it was impossible for Appellant to notify
Complainant of the damage because Complainant was already aware of it;
(3) Complainant’s fence was not on private property but instead constituted
an illegal obstruction on a public right-of-way; and (4) Appellant notified the
police as promptly as his own safety allowed. Concise Statement, 12/6/13,
at 1. After quoting § 3745, the trial court rejected these claims. See Trial
Court Opinion, 12/18/13, at 5-6 (finding that Appellant’s trial testimony
established a “high level of probability” that damage had occurred; that
(Footnote Continued Next Page)


                                           -5-
J-S53017-14


      Appeal dismissed.

      Judge Donohue joins the memorandum.

      Judge Platt concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2014




                       _______________________
(Footnote Continued)

Appellant could have produced the required information to Complainant
without police involvement; that § 3745 imposed a duty to notify the owner
of unattended property (or attach certain information to the damaged
property) and notify local police without regard to whether the property was
situated on a public right-of-way or private land; and, that the trial court
refused to believe that personal safety was Appellant’s reason for departing
from the scene). These determinations find support in the record and are
free of legal error. Hence, Appellant would not be entitled to relief on
substantive grounds.



                                            -6-